USCA4 Appeal: 19-4229      Doc: 54         Filed: 12/20/2022    Pg: 1 of 5




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 19-4229


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JESSE SHANE OWENS,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Spartanburg. Henry M. Herlong, Jr., Senior District Judge. (7:18-cr-00674-HMH-1)


        Submitted: September 30, 2022                               Decided: December 20, 2022


        Before RUSHING and HEYTENS, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


        ON BRIEF: Kimberly H. Albro, Assistant Federal Public Defender, OFFICE OF THE
        FEDERAL PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. Sherri A.
        Lydon, United States Attorney, Andrew B. Moorman, Sr., Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-4229       Doc: 54         Filed: 12/20/2022      Pg: 2 of 5




        PER CURIAM:

               Jesse Shane Owens was convicted, following a bench trial, of possessing firearms

        and ammunition while he was subject to a domestic violence protective order, in violation

        of 18 U.S.C. §§ 922(g)(8), 924(a)(2). The district court sentenced Owens to 80 months’

        imprisonment. On appeal, Owens argues that he is entitled to relief under Rehaif v. United

        States, 139 S. Ct. 2191 (2019), and contends that the protective order was an invalid

        predicate for a § 922(g)(8) offense. Owens also challenges the propriety of his sentence

        on several grounds, including that the district court failed to orally pronounce several

        discretionary conditions of supervised release. For the following reasons, we affirm in

        part, vacate in part, and remand for resentencing.

               First, Owens contends that he is entitled to relief under Rehaif and that this court

        should vacate his conviction because the indictment did not allege—and the Government

        did not prove—that he was aware of his prohibited status at the time he possessed a firearm.

        Because Owens did not raise this issue in the district court, we review only for plain error.

        Greer v. United States, 141 S. Ct. 2090, 2096 (2021). “To succeed in obtaining plain-error

        relief, a defendant must show (1) an error, (2) that is plain, (3) and that affects substantial

        rights.” United States v. Caldwell, 7 F.4th 191, 211 (4th Cir. 2021). With respect to the

        third prong, when a defendant has been convicted following a trial, he must show that

        without the error, “there is a reasonable probability that he would have been acquitted.”

        Greer, 141 S. Ct. at 2097 (internal quotation marks omitted) (in context of jury trial). “If

        those three [plain-error] requirements are met, an appellate court may grant relief if it



                                                      2
USCA4 Appeal: 19-4229      Doc: 54         Filed: 12/20/2022      Pg: 3 of 5




        concludes that the error had a serious effect on the fairness, integrity or public reputation

        of judicial proceedings.” Id. at 2096-97 (internal quotation marks omitted).

               There was plain error under Rehaif in this case because the indictment did not allege,

        and the district court did not acknowledge at the bench trial, that § 922(g) included as an

        element Owens’ knowledge of his prohibited status. See id. at 2097. However, after

        reviewing the parties’ briefs and the record, we conclude that Owens does not show that a

        Rehaif error affected his substantial rights. In the context of § 922(g)(8), “as Rehaif

        instructs, the statute requires that [Owens] had factual knowledge that he (1) possessed a

        firearm and (2) was subject to a protective order.” United States v. Kaspereit, 994 F.3d

        1202, 1208 (10th Cir. 2021). “[T]he same evidence that shows a defendant is objectively

        subject to a qualifying order will often also provide sufficient circumstantial evidence to

        infer the defendant’s subjective knowledge of his status.” United States v. Boyd, 999 F.3d

        171, 180 (3d Cir.) (emphasis omitted), cert. denied, 142 S. Ct. 511 (2021). In light of

        Owens’ receipt of a copy of the protective order that indicated he was subject to a federal

        prohibition on firearms, there is no reasonable probability that Owens would have been

        acquitted at trial, see id. at 180-81, and, accordingly, Owens does not show that his

        substantial rights were affected by a Rehaif error.

               Second, Owens argues that the domestic violence protective order was an invalid

        predicate for a § 922(g)(8) offense. We disagree. To the extent Owens’ claims rely on

        legal rulings from South Carolina state courts, federal courts “are not bound by a state

        court’s interpretation of federal law” when addressing “matters governed by the federal

        Constitution or by acts of Congress.” Grantham v. Avondale Indus., Inc., 964 F.2d 471,

                                                     3
USCA4 Appeal: 19-4229       Doc: 54         Filed: 12/20/2022      Pg: 4 of 5




        473 (5th Cir. 1992). Further, we agree with the decisions of our sister circuits precluding

        a defendant in a § 922(g)(8) prosecution from mounting a collateral attack on the merits of

        the underlying state protective order. See, e.g., United States v. Westcott, 576 F.3d 347,

        351-52 (7th Cir. 2009); United States v. McIlwain, 772 F.3d 688, 698 (11th Cir. 2014)

        (applying § 922(g)(8) precedent in context of § 922(g)(4) conviction). Owens’ arguments

        regarding the protective order therefore do not entitle him to relief.

               Finally, we turn to Owens’ sentence. “[I]n order to sentence a defendant to a

        non-mandatory condition of supervised release, the sentencing court must include that

        condition in its oral pronouncement of a defendant’s sentence in open court.” United

        States v. Singletary, 984 F.3d 341, 345 (4th Cir. 2021); see United States v. Rogers, 961

        F.3d 291, 296-98 (4th Cir. 2020). We have reviewed the record and agree that the district

        court did not pronounce at Owens’ sentencing hearing several of the discretionary

        conditions of supervised release that were included in the written judgment. 1 Further,

        “while a district court may incorporate by reference a condition or set of conditions during

        a hearing,” that did not occur here. Singletary, 984 F.3d at 346. Because several

        non-mandatory conditions of Owens’ supervised release were not orally pronounced at

        sentencing and “appear for the first time in a subsequent written judgment,” Owens “has

        not been sentenced to those conditions, and a remand for resentencing is required.” Id. at

        344.



               1
                The district court did not have the benefit of our decisions in Singletary and Rogers
        when it entered judgment in this case.

                                                      4
USCA4 Appeal: 19-4229      Doc: 54         Filed: 12/20/2022      Pg: 5 of 5




               We therefore affirm Owens’ conviction, vacate his sentence, and remand for

        resentencing. 2 The mandate shall issue forthwith. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                      AFFIRMED IN PART, VACATED IN PART,
                                                                         AND REMANDED




               2
                 Because the sentence was not properly imposed, we do not address at this juncture
        any other potential issues related to Owens’ sentence. See Singletary, 984 F.3d at 346-47
        (declining to consider additional challenges to original sentence).

                                                     5